Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-24 are pending.

Response to Argument
3.	Double Patenting rejection has been withdrawn in view of terminal disclaimer filed on 10/04/2021.
4.	Applicant's arguments filed on 10/04/2021 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 



7.	Claims 1-6, 10-11, 19 and 22-24 are rejected under 35 U.S.C. 103 as being as being unpatentable over Ray et al. (US 9876991 B1), hereinafter referred as Ray in view of Flynn et al. (US 20110066808 A1) hereinafter referred as Flynn and further in view of Li et al. (US 20130198085 A1) hereinafter referred as Li. 

As per claims 1 and 22, Ray discloses a method for distributing digit keys, including: 
a) a first database storing a plurality of keys relating to a plurality of products ([see col. 4 lines 46- 49, col. 7 lines 47-61 also Fig. 1 and 3, server 101) a distributed key management system includes a master server (i.e. first database), the master server can be operable with a master key material repository for receiving key material from a vendor key management server. The vendor key management server 318 can provide one or more vendor keys 320 for specific digital rights management… where there are multiple content providers, each can include its own unique vendor key management server for distributing its keys… ,[see col.1 lines 30-33, col. 5 lines 5-13] the plurality of products include video on demand content or live content, i.e. music, 
 b) a first server transferring keys for each product of the plurality of products from the first database to a corresponding product cache of a plurality of caches in a second database up to a threshold set for the corresponding product cache. ([see col.7 lines 47-61, col.8 lines 14-44, col.11 lines 4-20 and see also Fig. 3) the vendor key management server 318 (i.e. first server) can provide one or more vendor keys 320 for specific digital rights management… Where there are multiple content providers, each can include its own unique vendor key management server for distributing its keys… The master server can be operable with a master key material repository for receiving key material from a vendor key management server.  The master key material repository 301 (i.e. first database), the local servers 106,107 (i.e. second database) can include local key material repositories/child repositories 306,307 include a cache reserved for that particular vendor…periodically, the master key material repository 301 replenishes its vendor cache by obtaining vendor keys 320 from the vendor key management server 318, the replenishment can continue periodically while the distributed key management system 300 is in operation.  Accordingly, background replenishment of the vendor cache of the master key material repository 301 ensures that vendor keys 320 are available "just in time" for requests for newly generated key material from child repositories. Further [col. 14 lines 50-58] discloses where the requested key material is "smaller than" the cached key material, the method moves to decision 907 to determine if the key cache is full.  If the key cache is full, the method moves to step 905 and removes the cache element that is the least recently accessed 
c)  in response to a request for a key for a product, a second server retrieving and distributing the requested  key from the corresponding product cache ([see col. 9 lines 22-34] in response to the request for the particular key 308, the local server 106,107 servicing the subscriber device 109,110 solicits the hierarchical repository of key material of the distributed key…If the local key material repository 306,307 has the requested particular key 308 material in its key cache, and if the particular key 308 is active and/or valid, the searched local key material repository 306,307 returns the requested particular key 308 to the requesting subscriber device 109,110).
 d)  deleting the requested key from the corresponding product cache ([see col. 9 lines 45-50, col 10 lines 24-29 and col 11 lines 15-19] If the local key material repository 306,307 has the particular key 308 in its key cache, but the particular key 308is not valid, the local key material repository 306,307 first removes the particular key 308 from its key cache).
Ray discloses claim 1 as recited above. Ray may not explicitly disclose maximum threshold.  However, Flynn discloses maximum threshold (see paragraph [0084] using the maximum occupancy information, the cache controller 312 may derive a maximum occupancy threshold that specifies the maximum amount of data that the cache management apparatus 130 may allow to be cached in the solid-state storage device 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ray and include 
Ray discloses distributing key for the product and keys are used for digital products ([see col.1 lines 30-33, col. 5 lines 5-13].  Ray in view of Flynn may not explicitly disclose product key e) after distributing the digital product key for the product and after determining the corresponding product cache should be refreshed, refreshing the corresponding product cache by the first server transferring further keys from the first database to the corresponding product cache ([see paragraph.  However, Li discloses product key (see paragraphs (0043, 0080 and 0088] product key after distributing the digital product key for the product and after determining the corresponding product cache should be refreshed, refreshing the corresponding product cache by the first server transferring further digital product keys from the first database to the corresponding product cache [0203-0204 and Fig. 14] the product key cache is a key store from which the OLS obtains keys.  The product key cache is a database that is independent of the OLS core licensing database, and is populated by an asynchronous process which retrieves keys from a JIT system whenever the number of available keys in the cache falls below a certain threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ray in view of Flynn and include product key and after distributing the digital product key for the product and after determining the corresponding product cache should be refreshed, refreshing the corresponding product cache by the first server transferring further digital 

As per Claim 2, Ray in view of Flynn and further in view of Li discloses the method as claimed in claim 1, and Ray further discloses wherein the products are digital products ([see col.1 lines 30-33, col. 5 lines 5-13] video on demand content or live content, i.e. music , pictures , videos , games , software).
As per Claim 3, Ray in view of Flynn and further in view of Li discloses claims 1 as recited above, and Ray in view of Flynn may not explicitly disclose wherein, wherein further keys for a product are transferred from the first database to a corresponding cache when the cache falls below a minimum threshold.  However, Li discloses wherein, wherein further keys for a product are transferred from the first database to a corresponding cache when the cache falls below a minimum threshold ([see paragraph [0203-0204], and Fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ray in view of Flynn and include wherein, wherein further keys for a product are transferred from the first database to a corresponding cache when the cache falls below a minimum threshold as taught by Li. The motivation for doing so would have been to provide enhanced performance by reducing the load on the licensing server (Li’s [0232]). 

As per Claim4, Ray in view of Flynn and further in view of Li discloses claims 1 as recited above, and Ray in view of Flynn may not explicitly disclose wherein, when the cache for the product falls below a minimum threshold, transferring keys from the first database to the cache up to a threshold for the cache.  However, Li discloses wherein, when the cache for the product falls below a minimum threshold, transferring keys from the first database to the cache up to a maximum threshold for the cache([see paragraph [0203-0204], and Fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ray in view of Flynn and include wherein, when the cache for the product falls below a minimum threshold, transferring keys from the first database to the cache up to a maximum threshold for the cache as taught by Li. . The motivation for doing so would have been to provide enhanced performance by reducing the load on the licensing server (Li, ¶ [0232]).
Ray may not explicitly disclose maximum threshold.  However, Flynn discloses maximum threshold [0084] using the maximum occupancy information, the cache controller 312 may derive a maximum occupancy threshold that specifies the maximum amount of data that the cache management apparatus 130 may allow to be cached in the solid-state storage device 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ray and include 

As per Claim 5, Ray in view of Flynn and further in view of  Li discloses the method as claimed in claim 1, and Ray in view of Flynn may not explicitly disclose wherein the minimum threshold is predefined.  However, Li discloses wherein the minimum threshold is predefined ([see paragraph [0203-0204], and Fig. 14, the number of available keys in the cache falls below a certain threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ray in view of Flynn and include wherein the minimum threshold is predefined as taught by Li.  The motivation for doing so would have been to provide enhanced performance by reducing the load on the licensing server (Li, ¶ [0232]).

As per Claim 6, Ray in view of Flynn and further in view of Li discloses the method as claimed in claim 1, and Ray further discloses wherein further keys for the product are transferred from the first database to the corresponding cache periodically ([see, col.11 lines 4-20] the replenishment can continue periodically while the distributed key management system 300 is in operation.  Accordingly, background replenishment of the vendor cache of the master key material repository 301 ensures that vendor keys 320 are available "just in time" for requests for newly generated key material from child repositories. The master key material repository 301 may obtain and remove vendor 
As per Claim 10, Ray in view of Flynn and further in view of  Li discloses a method as claimed in claim 1, and Ray further discloses wherein the plurality of products relate to a plurality of providers ([see, col 7 lines 48-55 ])   the content provider 118 has, in addition to content (108), a vendor key management server 318.  The vendor key management server 318 can provide one or more vendor keys 320 for specific digital rights management methods of protecting the content (108) from unauthorized use, distribution, or copying.  Where there are multiple content providers, each can include its own unique vendor key management server for distributing its keys).
As per Claim 11, Ray in view of Flynn and further in view of  Li discloses the method as claimed in claim 1, and Ray discloses when a key is distributed from a cache, the key is popped from the cache ([see col. 9 lines 45-50, col 10 lines 24-29 and col 11 lines 15-19] If the local key material repository 306,307 has the particular key 308 in its key cache, but the particular key 308is not valid, the local key material repository 306,307 first removes the particular key 308 from its key cache).

As per claim 19, Ray in view of Flynn and further in view of Li discloses the method as disclosed in claim 10, and Ray further discloses wherein each digital product key for a product is received from the corresponding provider of that product ([see, col 7 lines 48-55 and col. 8 lines 14-20])   the content provider 118 has, in addition to content 

As per Claim 23, Ray in view of Flynn and further in view of  Li discloses the  method as claimed in claim 1, and Ray further discloses a plurality of requester apparatuses configured to request a key for a product and to receive the requested key from the server ([see col. 9 lines 22-34] in response to the request for the particular key 308, the local server 106,107 servicing the subscriber device 109,110 solicits the hierarchical repository of key material of the distributed key…If the local key material repository 306,307 has the requested particular key 308 material in its key cache, and if the particular key 308 is active and/or valid, the searched local key material repository 306,307 returns the requested particular key 308 to the requesting subscriber device 109,110).
As per Claim 24, is rejected under the same rational as claims 1 and 22.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 9876991 B1), hereinafter referred as Ray in view of Flynn et al. (US 20110066808 A1) hereinafter referred as Flynn in view of Li et al. (US .

As per Claim 7, Ray in view of Flynn and further in view of Li discloses the method as claimed in claim 1, and Ray in view of Flynn and further in view of Li may not explicitly disclose wherein keys stored within the first database are assigned a priority. However, Marusi discloses wherein keys stored within the first database are assigned a priority ([see, paragraph 0217] by providing additional priority information via the order of an additional priority key in the digital format key 750 it is possible to select the multi-media content files with the highest priority from the all the multi-media content files which are supported by the capabilities of the mobile terminal 110).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Ray in view of Li and include wherein keys stored within the first database are assigned a priority as taught by Marusi. The motivation for doing so would have been to provide for every individual user with satisfactory access for choosing and downloading multi-media content independently of the mobile terminal.

9.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 9876991 B1), hereinafter referred as Ray in view of Flynn et al. (US 20110066808 A1) hereinafter referred as Flynn in view of .

As per Claim 9, Ray in view of Flynn and further in view of Li discloses the method as claimed in claim 1, and Ray in view of Flynn and further in view of Li may not explicitly disclose revoking a key within the first database by marking the key as revoked; wherein revoked keys are not transferred to their corresponding cache.  However, Wnuk discloses revoking a second key within the first database by marking the second key as revoked; wherein revoked keys are not transferred to their corresponding cache ([see paragraph [0012-0013, 0020, and Fig. 1], wherein the Certificate authorities, revoke a certificate or put a certificate on hold using a certificate revocation list (CRL), a list of certificates that have been revoked or are no longer valid).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Ray in view of Flynn and further in view of  Li to use the cache falls below a certain threshold, and updated the corresponding cache by retrieves keys as taught by Wnuk. The motivation for doing so would have been to provide enhance processing period that enables the cached CRL to be in communication over a network, thus saving a time to generate and publish the CRL, (Wnuk, ¶ [0005-0006]).

As per claim 21, discloses the method as claimed in claim 1, and Ray in view of Flynn and further in view of  Li may not explicitly disclose receiving a request to revoke a digital product key; when the digital product key is marked to indicate that the digital 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Ray in view of Flynn and further in view of Li to include receiving a request to revoke a digital product key; when the digital product key is marked to indicate that the digital product key is used, deleting the digital product key from the cache if the digital product key is in the cache; revoking the key within the first database by marking the key as revoked; wherein revoked keys are not transferred to their corresponding cache as taught by Wnuk. The motivation for doing so would have been to provide enhance processing period that enables the cached CRL to be in communication over a network, thus saving a time to generate and publish the CRL, (Wnuk, ¶ [0005-0006]).

10.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 9876991 B1), hereinafter referred as Ray in view of Flynn et al. (US 20110066808 A1) hereinafter referred as Flynn in view of .

As per Claim 12 Ray in view of Flynn and further in view of Li discloses the method as claimed in claim 1, and Ray in view of Flynn and further in view of Li may not explicitly disclose: wherein the maximum threshold is predefined. However, Nikitin discloses the maximum threshold is predefined of the plurality of caches ([see paragraph 0069, 0071 and 0092 and Fig. 2] exceeded by a threshold number).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Ray in view of Flynn and further in view of Li and include the cache falls below a certain threshold, and updated the corresponding cache by retrieves keys as taught by Nikitin. The motivation for doing so would have been to provide enhanced product functionality based on user identification (Nikitin, ¶ [0017]). 
As per Claim 13 Ray-Flynn-Li, and Nikitin disclose the method as claimed in claim 12, and Nikitin further discloses wherein a separate maximum threshold is predefined for each cache ([see paragraph [0069 0071 0092, 0131], and Fig. 2, the threshold disclosed as claimed). 
As per Claim 14 Ray-Flynn-Li and Nikitin disclose the method as claimed in claim 12, and Nikitin further discloses wherein the same maximum threshold is predefined for each cache of the plurality of caches ([see paragraph [0069 0071 0092, 0131], and Fig. 2, the threshold disclosed as claimed). 

11.	Claim 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 9876991 B1), hereinafter referred as Ray in view of Flynn et al. (US 20110066808 A1) hereinafter referred as Flynn in view of Li et al. (US (20130198085 A1) hereinafter referred as Li and further in view of Walker et al. (US 20110004758 A1) hereinafter referred as Walker.

As per Claim 15, Ray in view of Flynn and further in view of Li discloses the method as claimed in claim 1, and Ray in view of Flynn and further in view of Li may not explicitly disclose: wherein, when keys are transferred from the first database to the second database the keys are marked within the first database as used.  However, Walker discloses wherein, when keys are transferred from the first database to the second database the keys are marked within the first database as used ([see paragraphs 0092-0093] the key selected as the master key for the first application, is marked or tagged as being used and hence unavailable for use by other applications/domains).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Ray in view of Li to use when keys are transferred from the first database to the second database the keys are marked within the first database as used keys as taught by Walker. The motivation for doing so would have been to reduce vector synchronization or sequencing issues since each subsequently activated application or domain is using its new keys that are 

As per Claim 20, Ray in view of Flynn and further in view of Li discloses the method as claimed in claim 1, and Ray in view of Flynn and further in view of Li may not explicitly disclose wherein, digital product keys that transferred from the first database to the second database are marked to indicate that the keys are used. However, Walker discloses wherein, digital product keys that transferred from the first database to the second database are marked to indicate that the keys are used ([see paragraphs 0092-0093] the key selected as the master key for the first application, is marked or tagged as being used and hence unavailable for use by other applications/domains).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Ray in view of Li to include wherein, digital product keys that transferred from the first database to the second database are marked to indicate that the keys are used as taught by Walker. The motivation for doing so would have been to reduce vector synchronization or sequencing issues since each subsequently activated application or domain is using its new keys that are derived from a specific key which is only being used by one application or domain at any point in time. 

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 9876991 B1), hereinafter referred as Ray in view of  Flynn et al. (US 20110066808 A1) hereinafter referred as Flynn in view of Li et al. (US 


As per Claim 16, Ray in view of Flynn and further in view of Li discloses the method as claimed in claim 1, and Ray in view of Flynn and further in view of Li may not explicitly disclose wherein keys are stored within the first database within a group for each product. However, Abzarian discloses wherein keys are stored within the first database within a group for each product ([see 0032 and claim 2) categorizing the plurality of system identifiers into the one or more pre-determined license classes based upon the supplier).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Ray in view of Flynn and further in view of Li and include wherein keys are stored within the first database within a group for each product as taught by Abzarian. The motivation for doing so would have been to prevent the licensing entity from gaining nay knowledge of personally identifiable information of computing device.

13.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 9876991 B1), hereinafter referred as Ray in view of Flynn et al. (US 20110066808 A1) hereinafter referred as Flynn in view of Li et al. (US 20130198085 A1) hereinafter referred as Li .

As per Claim 17, Ray in view of Flynn and further in view of Li discloses the method as claimed in claim 1, and Ray in view of Flynn and further in view of Li may not explicitly disclose wherein keys are provided in batches to the first database to be stored.  However, Robert discloses wherein keys are provided in batches to the first database to be stored ([see, paragraph 067] media distributor 470 might also provide a batch transfer of any other universal files and DRM licenses having properly registered digital receipts within keychest 460 matching the user credentials provided by client 480 and duly verified by media distributor 470 or shared client ID verification server 490).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Ray in view of Flynn and further in view of Li and include wherein keys are stored within the first database within a group for each product as taught by Robert. The motivation for doing so would have been to provide a way for digital media to interoperate across different service providers and media devices in a manner that requires minimal disruptive changes to existing digital rights management paradigms, distribution models and consumption models, particularly with respect to key management.

As per Claim 18, Ray in view of Flynn and further in view of Li discloses the method as claimed in claim 1, and Ray in view of Flynn and further in view of Li may not explicitly disclose wherein keys are stored within the first database are associated by  media distributor 470 might also provide a batch transfer of any other universal files and DRM licenses having properly registered digital receipts within keychest 460 matching the user credentials provided by client 480 and duly verified by media distributor 470 or shared client ID verification server 490).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Ray in view of Flynn and further in view of Li and include wherein keys are stored within the first database are associated by batch as taught by Robert. The motivation for doing so would have been to provide a way for digital media to interoperate across different service providers and media devices in a manner that requires minimal disruptive changes to existing digital rights management paradigms, distribution models and consumption models, particularly with respect to key management.

14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 9876991 B1), hereinafter referred as Ray in view of Flynn et al. (US 20110066808 A1) hereinafter referred as Flynn in view of Li et al. (US 20130198085 A1) hereinafter referred as Li in view of Marusi et al. (US 20110269437 A1) hereinafter referred as Marusi and further in view of O'Connor et al. (US 20140108593 A1) hereinafter referred as O'Connor.

As per Claim 8, Ray-Flynn-Li and Marusi discloses the method as claimed in claim 7, and Ray in view of Li and further in view of Marusi may not explicitly disclose 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Ray-Flynn-Li and further in view of Marusi and include wherein the priority determines the order in which the keys are transferred to their corresponding cache as taught by O’Connor. The motivation for doing so would have been to reduce or eliminate problems associated with migration of digital assets.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/06/2021
/KIDEST MENDAYE/
Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457